      Case 1:16-cv-05779-ER Document 127 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARTIN ALVAREZ, a/k/a
EDUARDO LOPEZ, et al.,
                              Plaintiﬀs,
                                                               ORDER
                – against –                                16 Civ. 5779 (ER)
SHNIPPER RESTAURANTS LLC, et
al.,
                              Defendants.


RAMOS, D.J.:
         Oe Fairness Hearing currently scheduled for May 13, 2020 at 11:30 AM will take
place telephonically. Oe parties are directed to call the Court at (877) 411-9748; access
code 3029857. Oere are currently no objections to the settlement on the docket;
however, to the extent these have been received by the Claims Administrator, Plaintiﬀs’
counsel is directed to contact those who have ﬁled objections and advise them of the
change of venue and the call-in information by no later than May 12, 2020 at 6:00 PM.


         It is SO ORDERED.


Dated:    May 11, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
